DETAILED ACTION
This action is responsive to the pending claims, 1-20, received 23 December 2020. Accordingly, the detailed action of claims 1-20 is as follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 December 2020, 11 May 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1-2, 8, 11-12, 18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Townsley et al (US 20170026224 A1, hereafter referred to as Townsley).

Regarding claim 1, Townsley teaches a method comprising:
receiving, from a client device, an electronic message including a data operation request and a segment routing header (SRH) (Townsley [0018] discloses a client device transmitting a message to access a service, wherein the message includes a segment routing list [0020] in a segment routing header [0003, 0009, 0021] and wherein the service request is a data retrieval [0020] operation), comprising a segment routing (SR) list (Townsley [0070]) identifying a plurality of storage node candidates for the data operation (Townsley [0070]); 
rejecting, by a storage node from the plurality of storage node candidates (Townsley [0021, 0028] discloses determining no match for the requested service), the data operation request based on the current state of the storage node (Townsley [0075] discloses the no match determination is based on the operational state, congestion and resource availability [0028]); and
after rejecting the data operation request, sending the electronic message including the data operation through a portion of a path defined by the SR list on the SRH (Townsley [0041, 0009] discloses forwarding the packet to the next hop along the path, specifically the next hop in the SR list [0041]), the portion of the path comprising storage nodes from a plurality of storage node candidates that have not 

Regarding claim 2, Townsley teaches the limitations of claim 1.
Additionally, Townsley teaches the method further comprising: 
receiving, by a particular storage node of the storage nodes, the electronic message (Townsley [0023]);
accepting, by the particular storage node, the data operation request based on a respective state of the particular storage node (Townsley [0023] teaches accepting the request wherein the determination to accept is based on condition at the server [0075]); and 
performing, at the particular storage node that accepted the data operation request, a data operation associated with the data operation request (Townsley [0024] discloses providing the requested service or data [0020]).  

Regarding claim 8, Townsley teaches the limitations of claim 1, as rejected above. 
Additionally, Townsley, teaches the method  wherein a data operation associated with the data4Application No.: 17/132,125Docket No.: 085115-677771 Client Ref.: 1015859-US.02operation request comprises an operation to retrieve data on a distributed storage environment associated with the plurality of storage node candidates (Townsley [0020] discloses the client uses the 

Regarding claims 11-12, 18, they do not teach or further limit over the limitations presented above with respect to claims 1-2, 8.
Therefore, claims 11-12, 18 are rejected for the same reasons set forth above regarding claims 1-2, 8.

Regarding claim 20, it does not teach or further limit over the limitations presented above regarding claim 1.
Therefore, claim 20 is rejected for the same reasons set forth above regarding claim 1.

Allowable Subject Matter
Claim 3-7, 9-10, 13-17, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Surcouf et al (US 20160021400 A1);
Filsfils et al (US 20140269422 A1);
Previdi et al (US 20150256456 A1);

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145. The examiner can normally be reached M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEAN TOKUTA
Primary Examiner




/SHEAN TOKUTA/Primary Examiner, Art Unit 2446